Opinion issued April 17, 2003








 



In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-02-01267-CV
____________
 
LOMBARD GENERAL INSURANCE COMPANY OF CANADA,
Appellant
 
 
V.
 
ADVANCED WIRECLOTH, INC., ENVIRONMENTAL
 PROCEDURES, INC., VINCENT D. LEONE, SR.,
SCREEN MANUFACTURING COMPANY, LTD.,
TUBOSCOPE VETCO INTERNATIONAL, INC.,
TUBOSCOPE VETCO INTERNATIONAL, LTD.,
VARCO CANADA, LTD., VARCO INTERNATIONAL, INC.,
 AND VARCO, L.P.,
Appellees
 

 
 
On Appeal from the 164th Judicial District Court
Harris County, Texas
Trial Court Cause No. 2001-49363
 

 
 
MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed with
prejudice.  Tex. R. App. P. 42.1.
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Price.